Case 1:18-cr-00054-H-BU Document 139 Filed 01/04/21    Page 1 of 6 PageID 488




                                                      1:18-CR-00054-H-BU-3
Case 1:18-cr-00054-H-BU Document 139 Filed 01/04/21   Page 2 of 6 PageID 489
Case 1:18-cr-00054-H-BU Document 139 Filed 01/04/21   Page 3 of 6 PageID 490
Case 1:18-cr-00054-H-BU Document 139 Filed 01/04/21   Page 4 of 6 PageID 491
Case 1:18-cr-00054-H-BU Document 139 Filed 01/04/21   Page 5 of 6 PageID 492
Case 1:18-cr-00054-H-BU Document 139 Filed 01/04/21   Page 6 of 6 PageID 493
